                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

CAPITAL FOR MERCHANTS, L.L.C.,

       Plaintiff,                                   Case No. 2:16-cv-13610-LJM-DRG
                                                    Honorable Laurie J. Michelson
v.                                                  Magistrate Judge David R. Grand

WEALTH CREATING INVESTMENTS,

       Defendant,

and

BCG EQUITIES, LLC,

       Intervenor Plaintiff.


 ORDER ACCEPTING REPORT AND RECOMMENDATION [51] AND DENYING
         INTERVENOR-PLAINTIFF’S MOTION TO AMEND [46]


       Before the Court is Magistrate Judge David R. Grand’s Report and Recommendation.

(ECF No. 51.) At the conclusion of his March 13, 2019 Report and Recommendation, Magistrate

Judge Grand notified the parties that they were required to file any objections within 14 days of

service, as provided in Federal Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan

Local Rule 72.1(d), and that “[f]ailure to file specific objections constitutes a waiver of any

further right of appeal.” (ECF No. 51, PageID.503–504.) Today is April 30, 2019. As such, the

time to file objections has expired. And no objections have been filed.

       The Court finds that the parties’ failure to object is a procedural default, waiving review

of the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–

50 (6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,
474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts his recommended disposition. It follows that this Court DENIES

BCG Equities’ motion to amend (ECF No. 46).

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: April 30, 2019


                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, April 30, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
